Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-8, 11-14, 17, 18 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/7/20 has been entered.
Response to Arguments
Applicant’s arguments dated 10/7/20 with respect to claim 1 and similar independent claims have been fully considered but are not persuasive.  Specifically while amendments have substantially changed the scope of the claimed subject matter and necessitate new grounds of rejection with new citations of prior art, Examiner respectfully maintains the prior art references previously cited reasonably teach/suggest portions of the amended subject matter.
On page 9-10 applicants state regarding claim 1 “the Examiner correctly recognizes that Dillon fails to teach or suggest at least the feature of “the first routing path having a first level of security and the second routing path having a second level of security,” as recited in claim 1. However, it is alleged that paragraph [0024] of Weinman discloses the same. As can be seen from FIG. 1 and similarly the remaining figures and description of Weinman, packet transfers are performed over a single type of communication network (i.e., IP/MPLS Core Network 110 of Weinman). Any number of paths with different securities allegedly disclosed by Weinman are over the same type of communication network. In contrast, claim 1 recites, inter alia, “the first routing path being over a first type of communication network having a first level of security, the second routing path being over a second ”  However it is noted this part of amended claim 1 only recites “…a first type of communication network having a first level of security…a second type of communication network having a second level of security” which only states the word ‘type’; as Weinman was cited for (see at least 0024, packets specifying a security requirement may be sent over a selected route satisfying the security level, while routes with insufficient security e.g. in a risk region, public domain, wireless, etc. may be avoided), avoided networks with a first security level would comprise a network of a first ‘type’ e.g. wireless, public, etc., as opposed to second security level networks of a second ‘type’ e.g. non-wireless, private, etc..  Therefore Examiner respectfully submits the prior art cited reasonably teaches/suggests the amended limitations of claim 1, including “the first routing path being over a first type of communication network having a first level of security, the second routing path being over a second type of communication network having a second level of security”.
Rejections for similar independent and dependent claims are revised and/or maintained accordingly.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 1, 2, 4, 6, 7, 11, 12, 13, 14, 17, 18 rejected under 35 U.S.C. 103 as being unpatentable over Dillon et al. (US 2017/0155590) in view of Pfeifer et al. (US 2014/0269331) in view of Weinman (US 2008/0101367).
For claim 1, Dillon teaches: A method, comprising:
receiving, from a control device, data including a routing instruction to route the data to a destination (see at least 0016 and fig. 1a, an apparatus interface may receive a plurality of packets of a flow for transmission (routing) to a destination remote node (0047, 0057 and fig. 1a, packets may be received from a control entity e.g. 144, 124 connected to the router apparatus));
inspecting the data to identify metadata associated with the data (see at least 0016, a processor may determine a service classification for the flow packet (0092, packets may be classified by header, DSCP, source/destination address, etc., comprising metadata));
identifying, based on the metadata, a first routing path that leads to the destination and a second routing path that leads to the destination, the first routing path being over a first type of communication network, the second routing path being over a second type of communication network (see at least 0016, a transport mode may be determined based on the service classification to select a transport tunnel out of multiple WAN tunnels for routing to the destination, thus the apparatus would identify/be aware of the possible routes to the packet’s destination address (also see 0064 and fig. 4, after receiving flow packets each WAN transport may be monitored, thus would be identified/analyzed in some form); 0042 and fig. 1a disclose each tunnels may be implemented by a certain NAP each with a link type e.g. cable, 4G, MPLS, etc., thus routing paths may have respective link type/classification);
determining, based on the metadata, a configuration preference for the data to use routing paths corresponding to the first type of communication network and the second type of communication network (see at least 0016, 0071 and fig. 1, a configured transport mode may be determined based on classification to select one or more transport tunnels out of multiple WAN transmission tunnels, thus given first and second network paths provided by a given NAP e.g. cable, 4G, MPLS, etc. may be preferred/used for routing (also see 0005, 0092-0093, traffic type may be configured/mapped to different priorities (classification) and corresponding link type, thus a preference may be configured));
determining, from the routing instruction, a routing policy for the data to be routed through the first routing path (see at least 0084-0087 and fig. 4, a transport policy for the packet may be determined based on transport mode, together comprising a routing policy originally determined from the packet fields (claimed routing instruction));
transmitting the data along the second routing path (see at least 0016 and fig. 1a, packets may be carried on a selected link e.g. fig. 1a path through NAP 1 to reach the destination).
Dillon further teaches selecting second routing path based on the configuration preference (see at least 0016, 0054 and fig. 1, a transport mode may be determined based on classification to select one or more transport tunnels out of multiple WAN transmission tunnels, thus given first and second network paths provided by a given NAP e.g. cable, 4G, MPLS, etc. may be preferred/used for routing), but not explicitly: overriding the routing policy for the data to be routed through the first routing path by  based on the configuration preference, traffic conditions on the first routing path and the second routing path.  Pfeifer from an analogous art teaches existing forwarding policy may be overrode based on dynamic routing criteria (see at least 0032-0033, default routing decisions may be overridden by the policy engine according to various routing criteria; 0037 and 0026-0031 disclose criteria comprises routing cost, latency, usage level, etc. comprising route traffic conditions).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of Pfeifer to the system of Dillon, so the router comprises functionality to monitor paths according to dynamic conditions e.g. routing cost, latency, usage level, etc., and override a routing decision for a given path e.g. the first path to the second path based on said criteria, as suggested by Pfeifer.  The motivation would have been to enhance forwarding by implementing dynamic link monitoring to adjust for an optimal routing path (Pfeifer 0032).
Dillon does not explicitly teach: …first type of communication network having a first level of security, the second routing path being over a second type of communication network having a second level of security, or: overriding the routing policy for the data to be routed through the first routing path by selecting the second routing path based on…the first level of security and the second level of security.  Weinman from an analogous art teaches specific types of network paths may be chosen over others based on route security (see at least 0024, packets specifying a security requirement may be sent over a selected route type satisfying the security level, while route types with insufficient security e.g. in a risk region, public domain, wireless, etc. may be avoided).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of Weinman to the system of Dillon, Pfeifer, so the router comprises functionality to determine a routing security level of each path based on path network type e.g. public/private, wireless/wired, etc., and override a routing decision for a given path e.g. the first path to the second path based on required (Weinman 0024).
For claim 2, Dillon, Pfeifer, Weinman teaches claim 1, Dillon further teaches: wherein inspecting the data to identify the metadata associated with the data comprises identifying at least one of: a cost associated with a transmission of the data, a service level agreement (SLA) associated with the data, a source address, a source port, a destination address, a destination port, a protocol, a differentiated services code point (DSCP) value, a type of service (TOS) value, an application, a user, a user group (see at least 0092, packets may be classified by header, DSCP, source/destination address, port, etc.).
For claim 4, Dillon, Pfeifer, Weinman teaches claim 1, Dillon further teaches: wherein the first routing path and the second routing path include a same number of links, circuits, and tunnels for the data to reach the destination (see at least 0042, 0047-0048 and fig. 1a, NAP tunnels are shown to each comprise one path (link) from a respective modem to a destination gateway, with data on each link carried on one respective transport (tunnel) per modem; 0045, modems may be component-off-the-shelf products, thus respective modems may have same structure/circuits).
For claim 6, Dillon, Pfeifer, Weinman teaches claim 1, Dillon further teaches: wherein the data includes at least one packet or a data flow (see at least 0016 and fig. 1a, an apparatus interface may receive a plurality of packets of a flow for transmission (routing) to a destination remote node).
For claim 7, Dillon, Pfeifer, Weinman teaches claim 1, Dillon further teaches: wherein inspecting the data to identify the metadata associated with the data comprises inspecting a header, the header including a DSCP value in the header to indicate a predefined routing path (see at least 0016, a processor may determine a service classification for the flow packet for use to select the routing tunnel (0092-0093, packets may be classified by header, DSCP, source/destination address, etc., comprising metadata)).
(see at least 0016, a processor may determine a service classification for the packet; 0091-0093, traffic may be classified as real-time voice traffic, interactive POS/HTTP traffic, or bulk traffic and priority mapped accordingly (also see 0093, TCP traffic may be classed by HTTP, FTP, etc.)); determining whether the configuration preference includes a data routing rule for the application; and selecting the first routing path based on a determination that the configuration preference includes a data routing rule for the application to route along routing paths associated with the first link classification (see at least 0016, 0054 and fig. 1, a configured transport mode may be determined based on classification to select a tunnel e.g. first tunnel out of multiple WAN transmission tunnels (comprising a selection rule), thus a first link may be configured/preferred for routing a given class of traffic (also see 0005, 0092-0093, traffic type e.g. voice may be configured/mapped to certain priorities (classification), thus a preference may be configured)).
Claim 12 recites a non-transitory computer-readable medium substantially similar to the method of claim 1 and is rejected under similar reasoning.
Claim 13 recites a non-transitory computer-readable medium substantially similar to the method of claim 2 and is rejected under similar reasoning.
Claim 14 recites a non-transitory computer-readable medium substantially similar to the method of claim 7 and is rejected under similar reasoning.
Claim 17 recites a system substantially similar to the method of claim 1 and is rejected under similar reasoning.
Claim 18 recites a system substantially similar to the method of claim 7 and is rejected under similar reasoning.

Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over Dillon et al. (US 2017/0155590) in view of Pfeifer et al. (US 2014/0269331) in view of Weinman (US 2008/0101367) in view of Courtice (US 2014/0213191).
For claim 5, Dillon, Pfeifer, Weinman teach claim 1, but not explicitly: wherein the first routing path and the second routing path include a same number of hops for the data to reach the destination.  Courtice from an analogous art teaches wherein two network routes to a destination may have equal hops (see at least 0054 and fig. 2, in a multi-hop network multiple paths with an equal number of hops may be possible to reach a destination).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of Courtice to the system of claim 1, so the first and second routing links comprise hops which may be equal in number to each other, as suggested by Courtice.  The motivation would have been to facilitate network transmissions by implementing links as variable hop routes which may happen to have same amount of hops (Courtice fig. 2).

Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Dillon et al. (US 2017/0155590) in view of Pfeifer et al. (US 2014/0269331) in view of Weinman (US 2008/0101367) in view of Chanukaev et al. (US 2016/0112242).
For claim 8, Dillon, Pfeifer, Weinman teach claim 7, Dillon further teaches queues may correspond to a given priority class (see at least 0093, traffic classes may correspond to different priority queues) but not explicitly: selecting the first routing path based on the configuration preference and based on the first type of communication network by rewriting the DSCP value in the header to indicate the first routing path, wherein transmitting the data along the first routing path via the first type of communication network comprises transmitting the data along the first routing path via the first type of communication network based on the DSCP value in the header.  Chanukaev from an analogous art teaches wherein a packet priority for queuing may be set by overwriting DSCP (see at least 0083, DSCP priority may be mapped into queues; an IP DSCP field may be overwritten to homogenize traffic priority into a given queue).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of Chanukaev to the system of claim 7, so the header DSCP value may be modified (overwritten) to a class/priority mapped to a transmission queue, as suggested by Chanukaev.  The motivation would have been to enhance packet classification by streamlining DSCP fields for mapping to an appropriate priority queue (Chanukaev 0083).
Allowable Subject Matter
Claim 3 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
For claim 3, the prior art fails to teach/suggest: wherein each of the first type of communication network and the second type of communication network is a different one of: an Internet connection; a Multiprotocol Label Switching (MPLS) connection; a cellular connection, or a cable connection.  Weinman (US 2008/0101367) discloses multiple path types through a same network (0024 and fig. 1) but not multiple paths with different security levels in two different network types as defined by the claimed network typings.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  MeLampy et al. (US 2017/0250906) discloses name-based routing system and method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Siren Wei/
Patent Examiner
Art Unit 2467